DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendments filed December 23, 2020 and February 23, 2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 28, “adding metadata...” is vague.  It is not clear what the metadata is being added to.
	b) In claim 31, in line 6, “adding...metadata” is vague.  It is not clear what the metadata is being added to.
	c) Claims not discussed explicitly are indefinite by reason of their ultimate dependence upon an indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	a) In claim 21, lines 2-3, recite, “determining...preliminary classifications for each of multiple portions in the image as primarily cloud, primarily ground or neither”.  The original disclosure does not support classification as neither primarily cloud nor primarily ground.  The specification only describes classification as “cloud” or “ground”.  Although it mentions “non-cloud”, this is understood, within the context of the description, to be “ground”.  Claim 31 has the same problem in line 3.
	b) In claim 28, in line 1, “adding metadata...” is not supported by the original disclosure.  While the original disclosure supports adding something to metadata (e.g., paragraph [0006], 
	c) Claim 28 requires that the metadata indicates “whether the pixel includes...the ground imagery”.  This is not supported by the original disclosure.  The original disclosure only supports the metadata indicating whether the pixel includes the cloud imagery (e.g., paragraphs [0006] and [0008]).  Claim 31 has the same problem in line 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 10,083,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims cover the same subject matter as the patent claims, but with a broader recitation.  The current claims correspond to the claims of the patent as indicated in the table below (any differences between the claims in view of the rejection under 35 U.S.C. § 112(a) above are interpreted within the context of the original disclosure).

Current Claims
Claims of 10,083,354
21
13
22
13
23
13
25
13
26
13
27
14
28
15

16
30
13
31
13+15
32
13
33
13
34
13
35
13
36
13
37
13
38
13
40
13



Claims 21-24 and 26-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,685,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims cover the same subject matter as the patent claims, but with a broader recitation.  The current claims correspond to the claims of the patent as indicated in the table below (any differences between the claims in view of the rejection under 35 U.S.C. § 112(a) above are interpreted within the context of the original disclosure).  

Current Claims
Claims of 10,685,253
21
1+2
22
3
23
4
24
1
26
1
27
5
28
6
29
7
30
4
31
1+6+7
32
2
33
3
34
4

1
36
1+2
37
3
38
4
39
1


Subject Matter Not Found in the Prior Art
The subject matter of claims 21, 31 and 36 were not found in the prior art. Claims 22-30 ultimately depend from claim 21, claims 32-35 ultimately depend from claim 31, and claims 37-40 ultimately depend from claim 36.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 “Cloud Detection and Removal in Satellite Images for Tropical Regions” by Cai et al. teaches detecting and removing clouds from satellite images, and labeling cloud regions.
	“Pixel-Based Image Compositing for Large-Area Dense Time Series Applications and Science” by White et al. teaches identifying clouds, and land, calculating scores for each pixel, and pixel-based image compositing.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665